Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim does not disclose how three phase inverter, motor snubber circuit, charge pump, signal isolator field programmable gate array, processor and battery are connected.  IT is not clear how they are connected. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP0594907 cited by applicant in view of Parsadayan (6025685) and JP2002027771.

EP0594907 discloses method for overspeed protection of motor , monitoring by an overspeed protection circuit a voltage across first Zener diode and second Zener diode , an anode of first Zener diode being connected to an anode of second Zener diode and responsive to determining the Zener voltage threshold is exceeded , allowing current to flow into gate pin of triac wherein triac control motor , see fig 2 ZD1, ZD2 and triac, as well as col 4 lines 50-col 5 line3s 10 and col 1 lines 5-9 .  EP0594907 lacks disclosing gate and brushless and three phase motor.   Parsadayan disclose gate, see abstract.  JP2002027771 discloses brushless motor and three phase motor with Zener diode, see description of fig 6 and 7.    It would have been obvious to   a person of ordinary skill in the art before the effective filing date of claimed invention to use method of protection of motor of EP0594907 with gate of Parsadayan and brushless motor or three phase motor, for improved control of moving the gate as well as different types of motors can be used. 
Allowable Subject Matter


Claims 8-14 are allowed, prior art does not disclose gate crossing with fist overspeed controller associated with first phase and second phase, second overspeed controller associated with second phase and third phase, and third overspeed controller associated with third phase e and first phase of motor, with respect to the rest of the claim. 



       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846